Citation Nr: 0833118	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  00-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus (HNP) of the lumbar spine.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant served on active duty from August 1971 to March 
1972.  He also had reserve service, with periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a June 2005 decision, the Board denied the appellant's 
request to reopen a claim for service connection for 
residuals of a left leg injury and granted the appellant's 
claim for an increased rating for migraine headaches.  The 
January 2005 decision remanded the appellant's claims for 
service connection for a low back disorder and service 
connection for hypertension.  The January 2005 decision also 
instructed the RO to adjudicate a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  By rating action in 
January 2006, the RO denied the appellant's claim for TDIU 
and informed the appellant of his appellate rights.  The 
appellant did not submit a notice of disagreement with 
respect to the denial of TDIU.  Accordingly, only the 
appellant's low back and hypertension claims are currently in 
appellate status before the Board.

In September 2006 the RO wrote to the appellant informing him 
that the record revealed that the appellant no longer had a 
representative before VA.  The letter informed the appellant 
that he could appoint another representative to represent 
him, but that if he did not reply within 30 days it would be 
assumed that he did not desire representation.  The appellant 
did not respond.

The appellant was provided a hearing before a Veterans Law 
Judge in January 2005.  The Veterans Law Judge who conducted 
the appellant's hearing is no longer employed by the Board.  
The appellant was informed of such by letter in December 2007 
and he was offered another Board hearing.  The appellant did 
not respond within 30 days and it is assumed that the 
appellant does not desire an additional hearing.


FINDINGS OF FACT

1.  The appellant developed HNP of the lumbar spine due to an 
injury during ACDUTRA.

2.  Hypertension did not did not first manifest during active 
service or within one year of discharge from active service; 
hypertension was not the result of an injury or disease while 
performing ACDUTRA; and, hypertension was not aggravated by a 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  HNP of the lumbar spine was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by service 
or a period of ACDUTRA and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice by means of March 
2003, May 2004, and July 2005 letters from the agency of 
original jurisdiction.  While these letters were issued 
subsequent to the rating decision on appeal, the appellant's 
claims were readjudicated by March 2004, May 2004 and January 
2006 Supplemental Statements of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Therefore, despite any deficiency in 
the timing of the notice provided to the appellant, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, any 
deficiencies of such notification would not be prejudicial in 
this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Therefore, despite any deficient notice provided to 
the appellant on these two elements, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
appellant's service treatment records, private medical 
records, and VA medical records.  The appellant has been 
provided VA medical examinations.  The appellant has provided 
testimony before a Veterans Law Judge.  The RO has attempted 
to obtain the appellant's specific dates of ACDUTRA in 1983, 
but has been anable to obtain the specific dates.  As shown 
below, the veteran's claims may be decided irrespective of 
the specific dates of ACDUTRA in 1983.  Accordingly, the 
record reveals that all available pertinent records have been 
obtained with respect to the appellant's claim and that the 
RO has fulfilled the duty to assist the appellant to the 
extent possible.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The presumption relating to certain chronic diseases 
and disabilities (38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304), and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to 
periods of active military service.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. at 67 (citing 
Paulson, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the claimant to show that he or she became disabled from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA.

III.  Herniated Nucleus Pulposus

The appellant testified at the January 2005 hearing that he 
hurt his low back and left leg while on ACDUTRA in August 
1980.  He stated that after a four mile training run they 
played a game of softball and that when he swung at the ball 
he heard a snap and fell to the ground with low back and left 
leg pain.

The service treatment records verify that during an ACDUTRA 
softball game on August 13, 1980 the appellant developed 
sharp pains in his left thigh.  The appellant received 
several diagnoses, including muscle sprain and muscle tear.  
The service treatment records contain a December 1983 private 
examination report.  The private physician noted that during 
a baseball game the appellant had left leg pain and his left 
leg gave way because of the pain.  The appellant reported 
that about a month later he also stared to have pain in the 
back of the left thigh, and shortly thereafter he also 
started to have lower back pain.  The pain sometimes radiated 
down to below the knee, toward the heel and foot.  The 
examiner stated that he did not find anything that indicated 
that the appellant had an active torn muscle in the left 
thigh.  It was the physician's impression that the appellant 
had left sciatica most probably secondary to HNP at the L4-5 
level pressing on the left L-5 root.  The physician opined 
that the appellant's HNP was most probably related to the 
appellant's injury in 1980. 

A December 1992 VA MRI revealed the appellant to have 
degenerative changes with desiccation and mild disc bulging 
at L4-5 and L5-S1, and mild spinal canal stenosis at L4-5.  
In May 1995, a VA physician stated that the December 1992 VA 
MRI report revealed the appellant to have HNP at L4-5 with 
nerve compression at L5-S1. 

A July 1995 MRI showed that the appellant had facet joint 
hypertrophy and spinal stenosis at the L4-5 and L5-S1 level, 
with no change in the HNP at the L4-5 level.

The Board recognizes that the appellant was not shown to have 
back pain when first examined following the August 13, 1980 
injury.  However, the Board notes that the private physician 
opined in December 1983 that the appellant had HNP due to the 
injury in 1980.  While the private physician's examination 
report does not indicate that the private physician saw the 
appellant's service treatment records, it does indicate that 
the appellant gave the private physician an accurate 
description of the his injury and subsequent medical 
treatment.  Additionally, subsequent MRI's have verified that 
the appellant has HNP at the same location that the private 
physician identified.  Since the appellant has a current back 
disability, since there is a medical opinion that the 
appellant's chronic back disability is due to an injury 
during ACDUTRA, and since there is no medical opinion to the 
contrary, the Board finds that service connection for HNP of 
the lumbar spine is warranted.


IV.  Hypertension

The appellant asserted at his January 2005 hearing that he 
developed hypertension while on extended active duty at 
Walter Reed Army Medial Center (WRAMC).  

The appellant's service treatment records for his period of 
active duty from August 1971 to March 1972 make no reference 
to hypertension.  

A November 8, 1983 WRAMC treatment record notes that the 
appellant had a six month history of hypertension and that 
the appellant was on no medications.  The diagnosis was 
hypertension under poor control.  The service personnel 
records indicate that the appellant had no periods of ACDUTRA 
from August 24, 1980 to August 4, 1983.  Since the November 
8, 1983 WRAMC treatment record indicates that the appellant 
developed hypertension several months prior to August 4, 
1983, the appellant did not first develop hypertension during 
a period of ACDUTRA and the appellant is therefore not 
entitled to service connection on a direct basis due to a 
period of ACDUTRA.  

The record does indicate that the appellant had periods of 
INACDUTRA between August 24, 1980 and August 4, 1983.  
However, since service connection is only warranted for an 
injury and not a disease during INACDUTRA, and since 
hypertension is clearly a disease, there is no basis to grant 
service connection for hypertension based on any period of 
INACDUTRA.

With regard to any period of ACDUTRA subsequent to August 4, 
1983, the appellant may not be afforded the presumption of 
aggravation by the Board in deciding the appeal that is 
afforded for appellants whose preexisting diseases undergo an 
increase in severity during a period of active duty.  See 
McManaway, supra.  The Board notes that the service treatment 
records subsequent to November 8, 1983 do not indicate that 
the veteran's hypertension permanently increased in severity.  
This is further supported by a May 31, 1984 WRAMC medical 
board addendum that states that the veteran's hypertension 
was controlled.  This shows that the veteran's hypertension 
disability had improved since the November 8, 1983 report 
which indicated that the veteran's hypertension was under 
poor control.

Since the appellant did not develop hypertension during a 
period of active duty or a period of ACDUTRA and since the 
appellant's hypertension did not permanently increase in 
severity during a period of ACDUTRA, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim and that service connection for hypertension is not 
warranted.



							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine is granted.

Entitlement to service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


